Citation Nr: 0308041	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  97-26 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for migraine phenomenon, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had 21 years and eight months of active service, 
to include the period from January 1954 to November 1958, and 
from February 1962 to November 1978. 

This appeal arises from a March 1997 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO), which 
denied an increased rating for migraine phenomenon, evaluated 
as 10 percent disabling.  The veteran appealed, and in 
October 1998, the Board remanded the claim for additional 
development.  In the remand, it was noted that the veteran 
had raised the issue of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) in his August 1997 substantive appeal.  The 
Board further noted that this issue had not been developed or 
certified on appeal, and that it was not inextricably 
intertwined with the issue currently on appeal.  The Board 
referred the TDIU issue to the RO for further appropriate 
consideration.  Citing Harris v. Derwinski, 1 Vet. App. 180 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  A review of 
the claims files shows that the RO has yet to issue a 
decision on the veteran's TDIU claim, and the Board again 
refers this issue to the RO for the appropriate action. 


FINDING OF FACT

The veteran's migraine phenomenon is productive of transient 
neurological deficits of variable severity, to include one 
severe episode per month which tends to be manifested by two 
or more hours of confusion, and which requires about 18 hours 
of sleep; the veteran's migraine equivalent is not manifested 
by very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  




CONCLUSION OF LAW

The criteria for a rating of 30 percent, and no more, for 
migraine phenomenon have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.2, 4.7, 
4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1997 rating decision that the 
evidence did not show that the criteria for a rating in 
excess of 10 percent for his service-connected migraine 
phenomenon had been met.  That is the key issue in this case, 
and the rating decision, statement of the case (SOC), and 
supplemental statement of the case (SSOC) informed the 
appellant of the evidence needed to substantiate his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate this claim 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  In addition, 
the veteran has been afforded an examination for the 
disability in issue.  In a letter from the RO, dated in 
February 2001, and in a February 2003 SSOC, he was informed 
of the VCAA, and of the types of evidence which may be 
probative of his claim.  Specifically, he was informed that 
provided certain criteria were met, that VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  See 38 C.F.R. § 3.159(c)(1-3) (2002).  He 
was told that it was ultimately his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  Given the foregoing, there is no 
issue as to whether VA has complied with its duty to notify 
the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II.  Increased Rating

In a November 1981 rating decision, service connection for 
migraine phenomenon was granted, and a 30 percent evaluation 
was assigned.  In a December 1983 rating decision, a 10 
percent evaluation was assigned for migraine phenomenon.  The 
veteran subsequently filed a claim for an increased rating, 
and in March 1997, the RO denied the claim.  The veteran has 
appealed.

The veteran contends that his migraine phenomenon is more 
severe than the current rating indicates.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, a 10 
percent disability rating is warranted for: Migraine: With 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  A 30 percent evaluation is 
warranted for: 
Migraines manifested by characteristic prostrating attacks 
occurring on an average of once a month over several months.

The relevant medical evidence for consideration in this case 
consists of VA outpatient treatment reports, dated between 
1995 and 2001, and VA examination reports, dated May 1999 and 
February 2003.  The VA outpatient treatment reports show that 
he primarily received treatment for disorders other than his 
migraine equivalent, although some reports contain references 
to migraines, or "neurological hx" (history).  Beginning in 
about August 1996, the veteran sought treatment for 
neurological complaints that included visual problems, and a 
loss of sensorium for two to three hours.  An 
electroencephalogram (EEG) examination report, dated in 
February 1997, indicates that the veteran's EEG was normal.  
An April 1997 neurological consultation report shows that the 
veteran reported a prior history of a diagnosis of migraine 
phenomenon.  He stated that he had been on anti-seizure 
medication for about a month, with no recurrences.  He 
complained of a variety of symptoms, to include mild numbness 
of the fingers and an altered state of consciousness in which 
he was aware of his surrounding, but not aware of occurring 
conversations or train of thought which may last the rest of 
the day and causes somnolence.  Past episodes were apparently 
two times per week, and the report notes that the veteran had 
not had any episodes since starting Divaprolex two weeks 
before.  A December 1997 report notes complaints that 
included transient amnesia, sometimes accompanied by 
numbness, which occasionally occurred while driving and 
forced him to pull over.  There are several reports dated in 
1998 which show that the veteran's symptoms were associated 
with mild seizure activity, and show that he was given 
Tegretol.  A September 1998 MRI revealed mild to moderate 
cerebral atrophy.  An April 1999 report notes complaints of 
migraine phenomenon accompanied by numbness of the mouth and 
hands, with occasional falling.  

The May 1999 VA examination report shows that the veteran 
reported that he had never had headaches or nausea, and that 
his episodes consisted of symptoms that were variable in 
severity which tended to include numbness in the fingers, 
followed by numbness of the mouth and blurred vision.  
Sometimes there was a loss of the left peripheral field.  He 
reported losing consciousness twice in 45 years.  Examination 
was unremarkable.  The diagnosis noted an "extremely unusual 
45 year history of painless attacks of paresthesias in the 
extremities, followed by altered consciousness and 
confusion."  The diagnosis noted a normal neurological 
examination, that past MRI's had revealed abnormal findings 
consistent with vascular disease, and that there were 
epileptic features.  

The February 2003 VA examination report shows that the 
examiner noted a history of normal EEG's, and that seizures 
had been suspected in the past.  The veteran complained of 
transient neurological deficits, which he classified as being 
mild, medium or severe.  He stated that all three types 
started with a visual disturbance that involving visual field 
cuts and illusion-type images in which things became 
distorted.  These deficits had a gradual onset and allowed 
him to react by pulling over if he was driving.  The visual 
disturbances were followed by numbness of the fingers, 
followed by confusion.  The period of confusion tended to 
last less than 15 minutes (alternatively described as "less 
than 30 minutes of confusion, usually as brief as 10 to 15 
minutes."  The "mild" episodes involved mild confusion, 
and he reported having two to three of these a week.  The 
"medium" episodes lasted less than an hour.  The "severe" 
episodes included two or more hours of confusion in which he 
did not know who he was, or where he was.  He stated that he 
had about one severe episode per month, and that he slept 
about 18 hours to get back to his baseline mental status.  He 
denied headache, nausea or vomiting.  On examination, the 
neurological examination was normal except for a fine resting 
tremor in the right hand which was worse on ambulation but 
was gone with suspension and intention.  The diagnosis was 
migraine equivalent.  

The Board finds that the criteria for a 30 percent rating 
have been met.  A review of the February 2003 VA examination 
report shows that the veteran reported that his "severe" 
episodes included two or more hours of confusion in which he 
did not know who he was, or where he was, and that he stated 
that he had about one severe episode per month.  After each 
episode, he slept about 18 hours to get back to his baseline 
mental status.  This examination report is the most current 
report of record, and is considered the most probative of the 
veteran's current condition.  Francisco.  
In the Board's judgment, the foregoing indicates that the 
veteran suffers from migraine equivalent symptoms which 
appear to be sufficiently severe in nature to amount to 
migraines manifested by characteristic prostrating attacks 
occurring on an average of once a month over several months.  
Thus, the Board concludes that a 30 percent disability 
evaluation is warranted.  

A rating in excess of 50 percent is not warranted.  Under 
Diagnostic Code 8100, migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  
In this case, the evidence does not show that his episodes 
are prolonged enough in nature to result in severe economic 
inadaptability.  As such, absent additional symptomatology, 
this disability is not severe enough in nature to warrant a 
higher rating.  


ORDER

A 30 percent rating, and no more, is granted for the 
veteran's migraine equivalent, subject to provisions 
governing the payment of monetary benefits.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

